department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date dec contact person identification_number life 0b -00 - telephone number cu bez employer_identification_number - dear sir or madam this is in reply to a letter dated date which requested rulings on a contingent set-aside under sec_53 a -3 b of the foundation and similar excise_taxes regulations for many years b provided healthcare services and qualified for public charity status as a hospital under sec_170 and sec_509 of the internal_revenue_code however b sold all of its assets to c and ceased operating as a hospital on date in a letter dated date the internal_revenue_service informed b that as of the date of its asset sale it was reclassified to nonprivate foundation status under sec_509 the letter further indicated that b’s classification under sec_509 would continue through the period ending date as an organization with nonprivate foundation status under sec_509 b has normally received more than one-third of its support from the general_public and not more than one-third of its support from gross_investment_income however b will no longer satisfy the sec_509 support requirements for periods ending date and beyond b no longer generates gross_receipts from the performance of health care services and the proceeds from the sale of its assets are held in cash and various securities the current value of b's investments assets is v although b sold all of its medical facility assets in date it continues to remain in a letter dated date outside counsel for b in addition to existing claims b is currently involved in worker’s compensation subject_to certain significant albeit contingent liabilities that arose prior to the asset sale through the conduct of its exempt_activities estimates that b’s exposure from pending litigation alone including costs for defense could be as high as w litigation and remains subject_to the plus one rule under d law whereby ail infants born at the b facility prior to the date asset sale have until the age of maturity plus one year to file a medical malpractice claim against b accordingly between the existing claims and potential future claims under the plus one rule the total liability exposure to b may very well exceed the v total fair_market_value of its assets b is under a court order that states while litigation is pending it may not distribute amounts in excess of those required to satisfy its ordinary and necessary operating_expenses sec_4942 a of the code provides that there is hereby imposed on the undistributed_income_of_a_private_foundation for any taxable_year which has not been distributed before the first day of the second or any succeeding taxable_year following such taxable_year if such first day falls within the taxable_period a tax equal to percent of the amount of such income remaining undistributed at the beginning of such second or succeeding taxable_year sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that in the event a private_foundation is involved in litigation and may not distribute assets or income because of a court order the private_foundation may except as provided in sec_53_4942_a_-2 or ii seek and obtain a set-aside for the purpose described in sec_53_4942_a_-3 the amount to be set-aside shall be equal to that portion of the private foundation’s distributable_amount which is attributable to the assets or income that are held pursuant to court order and which but for the court order precluding the distribution of such assets or income would have been distributed in the event that the litigation encompasses more than one taxable_year the private_foundation may seek additional contingent set-asides such amounts must actually be distributed by the last day of the taxable_year following the taxable_year in which the litigation is terminated amounts not distributed by the close of the appropriate taxable_year shall be treated as described in sec_53_4942_a_-2 for the succeeding taxable_year b has provided representations and documentation that a contingent set-aside is appropriate due to a court order which prohibits it from making expenditures until pending litigation is resolved based on the foregoing we rule that b can make a contingent set-aside for the tax_year ending date the amount to be set-aside is equal to the entire portion of b’s current_year distributable_amount because no portion of b’s assets aside from operating_expenses may be distributed while litigation is pending based on b’s preliminary caiculations the set- aside amount should-be approximately y the exact amount of the set-aside will be determined once b’s final accounting ‘for the taxable_year has been completed we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates this ruling is conditioned on the understanding that there will be no material changes in the facts upon which it is based we are informing the te_ge office of this action please keep a copy of this ruling with your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely ete la u ocak gerald v sack manager exempt_organizations technical group
